MORRIS, Judge.
Plaintiffs contend that the trial court erred in its refusal to allow plaintiffs to testify concerning the environmental conditions and the residential construction in the part of Nevada where they formerly resided. The record indicates that had plaintiffs’ testimony been allowed it would have been to the effect that Southern Nevada had an average rainfall of 3.56 inches, and that plaintiffs had never seen a house with a crawl space. Plaintiffs have not been prejudiced by the exclusion of the testimony concerning crawl spaces, for Robert Griffin had, prior to objection of opposing counsel, testified that he didn’t recall seeing a house with a crawl space in Southern Nevada. Nor have plaintiffs shown that the excluded testimony concerning rainfall prejudiced their case. This assignment of error is overruled.
Error is assigned also to the exclusion of letters written by plaintiffs to the Security Savings and Loan Association, the Ethics Committee of the Home Builders Association, and the Attorney General’s Office. Plaintiffs take the position that these letters were admissible as corroboration of their testimony of the defects in the house. Assuming, arguendo, that the exclusion of these letters was error, plaintiffs could not have been prejudiced. Plaintiffs appeal from the granting of a directed verdict in favor of the adverse parties. In evaluating the sufficiency of the evidence to withstand such a motion, the trial court views plaintiffs’ evidence in the light most favorable to them and gives them the benefit of all reasonable inferences arising therefrom. Barringer v. Weathington, 11 N.C. App. 618, 182 S.E. 2d 239 (1971). The effect of this corroborative evidence would be cumulative at best, and it would add nothing to plaintiffs’ position relative to the directed verdicts. There has been no prejudice, and this assignment is likewise overruled.
*326Plaintiff next assigns error to the court’s ruling that he could not testify from a set of typewritten notes concerning defects in the house. We agree that this testimony should have been allowed. However, we have stated many times that a showing of error will not suffice without a showing that absent the error a different result would likely ensue. State v. Quick, 20 N.C. App. 589, 202 S.E. 2d 299 (1974) ; State v. Brown, 20 N.C. App. 418, 201 S.E. 2d 527 (1974).
Plaintiffs are likewise correct in their contention that the trial court erred in allowing irrelevant hearsay testimony concerning an appraisal of the house made by a party not in court. However, we fail to see that there was any prejudice in this ruling. Prejudice from such evidence could only have been manifested in an award of damages by the jury. The possibility of such prejudice was extinguished with the directed verdict.
Finally, plaintiffs assign error to the directed verdicts in favor of defendants Wheeler-Leonard Company, Inc., M. D. Fletcher, and Bonnie Fletcher. As we have stated, there is no appeal from the directed verdict in favor of M. D. Fletcher Construction Company, Inc. With respect to the remaining defendants, we hold that the verdicts were properly directed. After a careful review of the evidence on the entire record, we conclude that plaintiffs have failed to present any evidence that the house as constructed was not suitable for habitation. On the contrary, plaintiff Robert Griffin testified that the house was livable. Thus, plaintiffs have not established their right to recover under an implied warranty of fitness for habitability held by us to exist in Hartley v. Ballou, 20 N.C. App. 493, 201 S.E. 2d 712 (1974). With respect to the alleged breach of express warranty, we hold that plaintiffs have likewise failed to establish that the house was unfit for habitation. The motions for directed verdict were properly granted in favor of all defendants.
No error.
Judges Hedrick and Baley concur.